                           United States District Court
                                     for the
                           Southern District of Florida

 Goyard St-Honore, Plaintiff,             )
                                          )
                                          )
 v.
                                          )
                                          )    Civil Action No. 19-60168-Civ-Scola
 Goyy, and others, Defendants.            )

       Final Default Judgment And Permanent Injunction Against
  Defendants 1-5, 7-19, 21-24, 26-29, 31-35, 37-40, 42-44, 46-48, 50-54,
                                and 56-64
       This matter is before the Court on the Plaintiff’s Motion for Default
Judgment (ECF No. 46). The Plaintiff has moved for a default judgment
consistent with Federal Rule of Civil Procedure 55(b)(2). The Clerk of the Court
entered a default under Rule 55(a). (Clerk’s Default, ECF No. 35.)
       “A defendant, by his default, admits the plaintiff’s well-pleaded allegations
of fact,” as set forth in the operative complaint. Eagle Hosp. Physicians, LLC v.
SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (internal quotation
marks and citations omitted). However, “a sufficient basis must still exist in the
pleadings to state a claim before a court may enter a default judgment.” Under
Armour, Inc. v. 51nfljersey.com, No. 13–62809–CIV, 2014 WL 1652044, at *4
(S.D. Fla. Apr. 23, 2014) (Rosenbaum, J.) “A defendant’s default does not in itself
warrant the court entering a default judgment.” Luxottica Grp. S.p.A. v.
Individual, P’ship or Unincorporated Ass’n, No. 17-CV-61471, 2017 WL 6949260,
at *2 (S.D. Fla. Oct. 3, 2017) (Bloom, J.) (quotation marks, alterations, and
citations omitted). A defendant is “not held to admit facts that are not well
pleaded or to admit conclusions of law.” Id.
       The Court has reviewed the Plaintiff’s motion, the record, and the relevant
legal authorities. The Court finds that the Plaintiff has established the facts
necessary to enter default judgment. Accordingly, it is ordered and adjudged
that the Plaintiff’s Motion for Default Judgment (ECF No. 46) is granted.
Judgment is hereby entered in favor of the Plaintiff, Goyard St-Honore
(“Plaintiff”), and against the Defendants, the Individuals, Partnerships, and
Unincorporated Associations identified on Schedule “A” attached hereto
(collectively “Defendants”), on all counts of the Amended Complaint as follows:
      1. Jurisdiction
      This Consent Judgment is subject to the jurisdictional constraints of
the Lanham Act. See Steele v. Bulova Watch Co., 344 U.S. 280 (1952); Int’l
Café, S.A.L. v. Hard Rock Café Int’l (U.S.A.), Inc., 252 F.3d 1274, 1278-79 (11th
Cir. 2001).
      2. Permanent Injunctive Relief:
         The Defendants and their officers, directors, employees, agents,
   subsidiaries, distributors, and all persons acting in concert or participation
   with them are hereby permanently restrained and enjoined from:

         a.   manufacturing or causing to be manufactured, importing,
              advertising or promoting, distributing, selling or offering to sell
              counterfeit and infringing goods bearing the Plaintiff’s trademarks
              or any confusingly similar trademarks identified in Paragraph 15
              of the Amended Complaint (the “Goyard Marks”);

         b.   using the Goyard Marks in connection with the sale of any
              unauthorized goods;

         c.   using any logo, and/or layout which may be calculated to falsely
              advertise the services or products of the Defendants offered for sale
              or sold through the Internet based e-commerce stores operating
              under their seller identification names identified on Schedule “A”
              (the “Seller IDs”) and/or any other e-commerce marketplace store,
              seller identity, website, or business, as being sponsored by,
              authorized by, endorsed by, or in any way associated with the
              Plaintiff;

         d.   falsely representing themselves as being connected with the
              Plaintiff, through sponsorship or association;

         e.   engaging in any act which is likely to falsely cause members of the
              trade and/or of the purchasing public to believe any goods or
              services of the Defendants are in any way endorsed by, approved
              by, and/or associated with the Plaintiff;

         f.   using any reproduction, counterfeit, copy, or colorable imitation of
              the Goyard Marks in connection with the publicity, promotion,
              sale, or advertising of any goods sold by the Defendants;

         g.   affixing, applying, annexing or using in connection with the sale of
              any goods, a false description or representation, including words
              or other symbols tending to falsely describe or represent goods


                                        2
        offered for sale or sold by the Defendants as being those of the
        Plaintiff or in any way endorsed by the Plaintiff;

   h.   otherwise unfairly competing with the Plaintiff;

   i.   using the Goyard Marks, or any confusingly similar trademarks on
        e-commerce marketplace sites, metatages or other markers within
        website source code, from use on any webpage (including as the
        title of any web page), from any advertising links to other websites,
        from search engines’ databases or cache memory, and any other
        form of use of such terms that are visible to a computer user or
        serves to direct computer searches to Internet based e-commerce
        stores, seller identities, or website businesses registered by,
        owned, or operated by the Defendants; and

   j.   effecting assignments or transfers, forming new entities or
        associations or utilizing any other device for the purpose of
        circumventing or otherwise avoiding the prohibitions set forth
        above.

3. Additional Equitable Relief:
   The Plaintiff is additionally entitled to the following equitable relief:

   a.   Upon the Plaintiff’s request, the Internet marketplace website
        operators and/or administrators for the Seller IDs, including but
        not limited to Amazon.com, Inc., eBay Inc., and ContextLogic, Inc.,
        which operates the Wish.com platform, shall permanently remove
        from the multiple platforms, which include, inter alia, a Direct
        platform, Group platform, Seller Product Management platform,
        Vendor Product Management platform, and Brand Registry
        platform, any and all listings and associated images of goods
        bearing counterfeits and/or infringements of the Goyard Marks via
        the e-commerce stores operating under the Seller IDs, including
        but not limited to the listings and associated images identified by
        the Amazon Standard Identification Numbers (“ASIN”) on Schedule
        “A” hereto, and any other listings and images of goods bearing
        counterfeits and/or infringements of the Goyard Marks associated
        with any “parent” and “child” ASIN linked to the same sellers or
        any other alias seller identification names being used and/or
        controlled by the Defendants to promote, offer for sale and/or sell
        goods bearing and/or using counterfeits and/or infringements of
        the Goyard Marks; and

   b.   Upon the Plaintiff’s request, any Internet marketplace website
        operator and/or administrator who is in possession, custody, or
        control of the Defendants’ goods bearing and/or using one or more


                                   3
        of the Goyard Marks, including but not limited to Amazon.com,
        Inc., eBay Inc., and ContextLogic, Inc., which operates the
        Wish.com platform, shall permanently cease fulfillment of and
        sequester those goods, and surrender the same to the Plaintiff.

4. Statutory damages in favor of the Plaintiff pursuant to 15 U.S.C. §
   1117(c) are determined to be $100,000.00 against each Defendant, for
   which let execution issue.

5. The financial institutions, payment processors, banks, escrow services,
   money transmitters, or marketplace platforms receiving notice of this
   Order, including but not limited to, Amazon Payments, Inc. (“Amazon”),
   PayPal, Inc. (“PayPal”), ContextLogic, Inc., which operates the Wish.com
   website (“ContextLogic”), and their related companies and affiliates
   shall, within 5 business days, transfer to the Plaintiff all funds in the
   Defendants’ financial accounts and/or sub-accounts including those
   associated with the Internet based e-commerce stores operating under
   the Seller IDs identified on Schedule “A” hereto, including but not
   limited to all funds currently restrained pursuant to the temporary
   restraining order and preliminary injunction in this action, in partial
   satisfaction of the monetary judgment entered herein against each
   Defendant. The financial institutions, payment processors, banks,
   escrow services, money transmitters, or marketplace platforms
   receiving notice of this Order, including but not limited to, Amazon,
   PayPal, and ContextLogic, and their related companies and affiliates,
   shall provide to the Plaintiff at the time the funds are released, a
   breakdown reflecting the (i) total funds restrained in this matter per
   Defendant; (ii) total chargebacks, refunds, and/or transaction reversals
   deducted from each Defendant’s funds restrained prior to release; and
   (iii) total funds released per Defendant to the Plaintiff.

6. Interest from the date this action was filed shall accrue at the legal rate.
   See 28 U.S.C. § 1961.

7. The Court retains jurisdiction to enforce this judgment and permanent
   injunction.

8. The case remains open as to Defendant JacyJewelry (Defendant
   Number 6), Defendant firm-faith*top2 (Defendant Number 20),
   Defendant aioniya my love (Defendant Number 25), Defendant
   fashionnew678 (Defendant Number 36), Defendant huozhifa


                                   4
  (Defendant Number 41), Defendant One thousand years later
  (Defendant Number 49), Defendant songkay (Defendant Number 55),
  Defendant zhihaoxiezi (Defendant Number 66), and Defendant
  zwyouth40 (Defendant Number 67), Defendant Caco (Defendant
  Number 30), Defendant lCON (Defendant Number 45), and Defendant
  zhh724 (Defendant Number 65) only.

Done and ordered, in Chambers, in Miami, Florida, on January 2, 2020.



                                   ____________________________________
                                   Robert N. Scola, Jr.
                                   United States District Judge




                               5
                           SCHEDULE “A”
         DEFENDANTS BY NUMBER, SELLER ID, FINANCIAL ACCOUNT
                 INFORMATION, ASIN, AND STORE URL

                               Amazon Seller ID         Goyard Branded
Def.         Defendant /
                                   Number /              Item’s ASIN /
No.           Seller ID
                                PayPal Account             Store URL
 1     Goyy                 A3318L7C2X8Y0L           B07DYNTMKM
 2     0ZaEMbMBv6MPU30      A2YMGFO4ZEUEQE           B074YGPZQK
 3     Balence              A29GN74BM38AXE           B07DL5WZZM
 4     DVRTKM               AJ5LR4K9R066Y            B07F1F82HW
 5     Icream               A26ED2E99PRXTF           B07DWSRNHV
 6     n/a
 7     Jecsic Store         AS135YJ3Q4GTK            B07KM4DH1Q
 8     Joomsy               A21AO2PNML2YLG           B07GJFN1M3
 9     Leo Sung             A3VVXKNYI9WZJ4           B074YJLSH3
10     LOYEOY Whole&Sale    A3UXE4BYPYKPRJ           B0755C4DN3
11     Mybagg               AYO9UBBKM36HQ            B07KXD5221
12     PinchPeace           A3NJSYFSE7E118           B016B43GO0
13     Rosvin fashion bag   A1S78BXTPH04JU           B074YJLSH3
14     sardal               AO99GHXI8ZW38            B07BJ56KMV
                                                     B07K8LM315
15     XiShuangJi           A2MIU9PD4GZ06O
                                                     B07K8NP1Y4
16     YtmYAN manufacturer A1O4D90WRDL621            B0795QSKKS
17     01jinbao            2178431695@qq.com
                           unique_queen168@outlook
18     deal_ideal
                           .com
                           unique_queen168@outlook
18     global_cooperation
                           .com
19     fge8866             wp3253705huis@163.com
20     n/a
21     upbing              stagerpbpay@hotmail.com
22     wlingpin_0          m15797778690@163.com
                                                     https://www.wish.com
23     2018yanbing          PayPal * Wish            /merchant/590b4ca92f
                                                     098f220869e217
                                                     https://www.wish.com
24     actionnow Inc        PayPal * Wish            /merchant/55ee457d8
                                                     8bbc24260dab099
25     n/a
                                                     https://www.wish.com
26     allyouwantiave       PayPal * Wish            /merchant/5a6f49c514
                                                     9ff877826e7928
27     apexcostumes         PayPal * Wish            https://www.wish.com
                               Amazon Seller ID      Goyard Branded
Def.         Defendant /
                                   Number /            Item’s ASIN /
No.           Seller ID
                                PayPal Account           Store URL
                                                  /merchant/576224e3e
                                                  0953c5e5f51e6a5
                                                  https://www.wish.com
28     bagsworld2046       PayPal * Wish          /merchant/57ff7a0a8b
                                                  f5da3015bf0d88
                                                  https://www.wish.com
29     Baodanxiamen        PayPal * Wish          /merchant/5a1d7a377
                                                  ce75c6d09f2a678
30     n/a
                                                  https://www.wish.com
31     cheryl1223          PayPal * Wish          /merchant/584975faef
                                                  56286bc1b42ba7
                                                  https://www.wish.com
32     chuDAY              PayPal * Wish          /merchant/583444896
                                                  339b451f5934e09
                                                  https://www.wish.com
33     czp                 PayPal * Wish          /merchant/5a9fcaeadb
                                                  5f1f3b60043388
                                                  https://www.wish.com
34     Egeskov             PayPal * Wish          /merchant/57e0e888d
                                                  55f3b32ccb766ec
                                                  https://www.wish.com
35     Elear               PayPal * Wish          /merchant/596e06425
                                                  dd45b146594fa9e
36     n/a
                                                  https://www.wish.com
37     favourable          PayPal * Wish          /merchant/5a9f64994
                                                  215953c807bc0cb
                                                  https://www.wish.com
38     fengtin             PayPal * Wish          /merchant/5965e9663
                                                  66c065f9efdc799
                                                  https://www.wish.com
39     hanzhaoyang         PayPal * Wish          /merchant/592d2470e
                                                  de5f60e1e8aa4c6
                                                  https://www.wish.com
40     huazhiyun           PayPal * Wish          /merchant/58ec983fd2
                                                  812f143fa139a9
41     n/a
                                                  https://www.wish.com
42     jinxing fashion     PayPal * Wish          /merchant/54118add9
                                                  acad808dc7248a8
43     KassandraTrevino    PayPal * Wish          https://www.wish.com


                                    7
                                 Amazon Seller ID      Goyard Branded
Def.           Defendant /
                                     Number /            Item’s ASIN /
No.             Seller ID
                                  PayPal Account           Store URL
                                                    /merchant/59c48f7a86
                                                    96be145b50a803
                                                    https://www.wish.com
44     keeptime              PayPal * Wish          /merchant/5601653ed
                                                    a7c895306aeb216
45     n/a
                                                    https://www.wish.com
46     liyaxing              PayPal * Wish          /merchant/5aeed7ce5c
                                                    e18017964fbd3a
                                                    https://www.wish.com
47     minx2828              PayPal * Wish          /merchant/582da9c82f
                                                    28c9429abda404
                                                    https://www.wish.com
48     mynewsaleworld        PayPal * Wish          /merchant/5a082a8bf
                                                    d9db80ddb92fd78
49     n/a
                                                    https://www.wish.com
50     qiaoxinlnig           PayPal * Wish          /merchant/5978726b4
                                                    39a985ac86fe882
                                                    https://www.wish.com
51     shine day             PayPal * Wish          /merchant/57d2acb22
                                                    41d453e23f7568c
                                                    https://www.wish.com
52     Shiningbuy            PayPal * Wish          /merchant/59a4052f4
                                                    b913a4b47048cab
                                                    https://www.wish.com
53     Siliu                 PayPal * Wish          /merchant/5a37b7918
                                                    7c25b3511f4b12d
                                                    https://www.wish.com
54     something of dog      PayPal * Wish          /merchant/5ad30ac4c
                                                    3911a3505dd2ca9
55     n/a
                                                    https://www.wish.com
56     T_Store               PayPal * Wish          /merchant/5a9109019
                                                    c15ff2160a014e7
                                                    https://www.wish.com
57     themariashop          PayPal * Wish          /merchant/5883092c8
                                                    721004cb3ef524e
                                                    https://www.wish.com
58     wdx16888              PayPal * Wish          /merchant/58e6f9d9df
                                                    0aa110413ba699
59     winnerseller          PayPal * Wish          https://www.wish.com


                                      8
                                 Amazon Seller ID      Goyard Branded
Def.         Defendant /
                                     Number /            Item’s ASIN /
No.           Seller ID
                                  PayPal Account           Store URL
                                                    /merchant/579dcf442
                                                    1933e5e98ea502a
                                                    https://www.wish.com
60     WZBPG888              PayPal * Wish          /merchant/599958ddf
                                                    628f56f91979a3b
                                                    https://www.wish.com
61     xiaoshanfuzhuang      PayPal * Wish          /merchant/5858d5dcf
                                                    6f47751e4e74752
                                                    https://www.wish.com
62     yueyuemama1314        PayPal * Wish          /merchant/596f42039
                                                    05fdb5a44ae3b3b
                                                    https://www.wish.com
63     YuYao fashion shoes   PayPal * Wish          /merchant/5815cdf8df
                                                    52b11b7f306ace
                                                    https://www.wish.com
64     ZarrinHandmade        PayPal * Wish          /merchant/584c2599fe
                                                    f409606e39c03c
65     n/a
66     n/a
67     n/a




                                      9
